COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-023-CV



PATRICIA WHITE	APPELLANT AND

APPELLEE



V.



MARK TACKETT, IN HIS OFFICIAL	APPELLEES AND

CAPACITY AS STATE TROOPER						APPELLANTS

FOR THE TEXAS DEPARTMENT

OF PUBLIC SAFETY, GREG TAYLOR,

IN HIS OFFICIAL CAPACITY AS 

DEPUTY SHERIFF OF COOKE 

COUNTY, TEXAS, WESLEY WOOD,

IN HIS OFFICIAL CAPACITY AS

DEPUTY SHERIFF OF COOKE

COUNTY, TEXAS



----------

FROM THE 235
TH
 DISTRICT COURT OF COOKE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Agreed Motion To Dismiss Appeal By Patricia White, Greg Taylor, And Wesley Wood (Partial).”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal and cross-appeal, respectively, of Patricia White, Greg Taylor, and Wesley Wood.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “Patricia White v. Mark Tackett, In His Official Capacity As State Trooper For The Texas Department Of Public Safety.”

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM





PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



         DELIVERED: August 27, 2004  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.